Citation Nr: 1205873	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus type II and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

\

INTRODUCTION

The Veteran had active duty from April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran requested a Board hearing, however, he withdrew that request in December 2011.

The May 2007 rating decision also granted service connection for diabetes mellitus, type II, and denied entitlement to service connection for posttraumatic stress disorder (PTSD), peripheral neuropathy of the right and left lower and upper extremities, broken septum, skin lesions, and hepatitis.  The Veteran filed Notices of Disagreements in April 2008 with regard to the initial rating for the grant of service connection for diabetes mellitus, type II, as well as the denials of service connection for PTSD, peripheral neuropathy of the right and left lower and upper extremities, broken septum, skin lesions, and hepatitis.  A Statement of the Case was issued in September 2008 with regard to the PTSD and peripheral neuropathy issues.  Service connection for peripheral neuropathy of the hands and feet was subsequently granted by rating decision in April 2010, and service connection for PTSD was subsequently granted by rating decision in May 2011.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  Therefore, the matters of entitlement to service connection for PTSD, and peripheral neuropathy of the right and left lower and upper extremities have been resolved and are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

A Statement of the Case was issued in May 2009 with regard to the initial rating claim for diabetes mellitus, type II, as well as the service connection claims for broken septum, skin lesions, and hepatitis.  However, the Veteran has not filed a substantive appeal with regard to these claims.  Thus, these claims are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

In his substantive appeal, dated May 3, 2010, the Veteran indicated that he was only appealing the PTSD/depression issue.  However a statement from the Veteran's representative, dated May 6, 2010, indicates that the issue of entitlement to service connection for hypertension was also being appealed.  The RO has certified both the depression and the  hypertension appeals to the Board.  Based on the foregoing, the Board must construe the Veteran's appeal as encompassing the issue of entitlement to service connection for hypertension.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998).  Accordingly, the Board finds that the issue of entitlement to service connection for hypertension is on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in May 2010, there is some indication that the Veteran was not appealing the hypertension issue.  Under the circumstances, the RO/AMC should clarify whether the Veteran would like to continue the appeal of the hypertension issue.  

A rating decision in the file dated May 3, 2011 which relates to issues not covered by this appeal, indicates that the Veteran has been treated at the VA Medical Center (VAMC) on an outpatient basis through at least February 2011.  The most recent VA treatment records in the claims file are from December 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran seeks service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II, and PTSD.  The Veteran underwent a VA examination in January 2007.  The VA examiner diagnosed essential hypertension, and opined that hypertension is less likely as not caused by or secondary to diabetes mellitus, type II.  The VA examiner did not address whether hypertension is less likely as not aggravated by diabetes mellitus, type II.  The Veteran should be provided an examination that addresses the issue of entitlement to service connection for hypertension as secondary to service-connected disabilities, either alone or in combination.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's current service-connected disabilities are PTSD, bilateral posterior subcapsular cataracts, diabetes mellitus, type II with mild peripheral neuropathy of the hands and feet, coronary artery disease with myocardial infarction, and bilateral tinnitus.  The opinions should also address whether any service-connected disabilities, alone or in combination, have aggravated the hypertension.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

The Veteran was provided with a Supplemental Statement of the Case (SSOC) in April 2010 with regard to the depression and hypertension claims.  Thereafter, additional evidence, including VA outpatient treatment records related to the Veteran's depression and hypertension were obtained by the RO prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 19.37.

Finally, as noted above, service connection for PTSD was granted by rating decision in May 2011.  The RO/AMC should determine whether the grant of service connection for PTSD also constitutes a complete grant of the depression claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should determine whether the grant of service connection for PTSD constitutes a complete grant of both the PTSD and depression claims.  If it is determined that the grant of service connection for PTSD constitutes a complete grant of the depression claim, the RO/AMC should notify the Veteran of such determination.  

2.  Contact the Veteran to clarify whether he wishes to continue the appeal of the issue of entitlement to service connection for hypertension.  

3.  Obtain the Veteran's VA outpatient treatment records from the Albuquerque VAMC dated from December 2010 to the present.  

4.  Unless the Veteran states that he does not wish to continue the appeal of the issue of entitlement to service connection for hypertension, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any hypertension.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed hypertension was caused OR aggravated by the Veteran's service-connected disabilities, either alone or in combination. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  If necessary, notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


